UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4475


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL OCHOA LUA, a/k/a Daniel Ochoa-Lua, a/k/a Daniel Lua
Ochoa, a/k/a Daniel Ochoa-Luna, a/k/a Adrian Luis Lua,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cr-00404-NCT-1)


Submitted:   January 21, 2015             Decided:   January 28, 2015


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daniel Ochoa Lua appeals the fifty-six month sentence

imposed    following          his   guilty    plea       to    illegal       reentry    after

removal, in violation of 8 U.S.C. § 1326(a), (b)(1) (2012).                               On

appeal,    Ochoa       Lua    argues   that       his    sentence      was    greater   than

necessary to satisfy the goals of sentencing enumerated in 18

U.S.C.     §         3553(a)        (2012).              Finding        no     substantive

unreasonableness, * we affirm.

               We review a sentence for reasonableness, applying “a

deferential          abuse-of-discretion           standard.”           Gall    v.     United

States, 552 U.S. 38, 41 (2007).                     Where, as here, no claim of

procedural sentencing error is raised, we review the substantive

reasonableness of the sentence.                    Id. at 51.          In considering a

claim     of        substantive      unreasonableness,            we     “examine[]      the

totality       of    the   circumstances      to        see   whether    the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                 United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

“[D]istrict          courts     have    extremely             broad    discretion       when


     *
        Although   the   Government   addresses  the   procedural
reasonableness of Ochoa Lua’s sentence in its brief, Ochoa Lua’s
opening brief challenges only the substantive reasonableness of
his sentence.   See United States v. Edwards, 666 F.3d 877, 887
(4th Cir. 2011) (recognizing that arguments not raised in
opening appellate brief generally are not considered).



                                              2
determining      the    weight     to     be       given     each       of    the    § 3553(a)

factors.”      United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011).     Therefore, we “must defer to the trial court and can

reverse a sentence only if it is unreasonable,” even if the

sentence    imposed      would     not       have     been        our     choice.        United

States v. Evans, 526 F.3d 155, 160 (4th Cir. 2008) (emphasis

omitted).        We    presume       that          Ochoa     Lua’s      within-Guidelines

sentence is substantively reasonable, a presumption that “can

only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.”                                  United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

135 S. Ct. 421 (2014).

            Ochoa      Lua   fails      to     meet        this    burden.          Ochoa   Lua

identifies various mitigating factors that he asserts mandated a

more   lenient      sentence,      including          his        family      and    employment

circumstances, his cooperation with immigration officials, and

the significant Guidelines enhancement applied to him based on a

prior felony drug trafficking conviction for which he received a

probationary sentence.           However, the record demonstrates that

the    court     considered      these             arguments       in        conducting     its

individualized        assessment     of      Ochoa         Lua    under      § 3553(a),     but

ultimately determined that these considerations were outweighed

by Ochoa Lua’s history of repeated unlawful reentry and drug

trafficking      conduct     while       illegally           present         in    the   United

                                               3
States.      Ochoa Lua’s sentence is not unreasonable simply because

the district court could have assigned different weight to these

considerations         in    conducting      its   sentencing         calculus     under

§ 3553(a).       United States v. Susi, 674 F.3d 278, 290 (4th Cir.

2012).    Moreover, although Ochoa Lua argues that he was entitled

to a downward variance because he did not qualify for a fast

track program in his district of conviction, and that the court

should have run his sentence concurrently to a state sentence,

he fails to demonstrate any abuse of discretion in the court’s

rejection of these arguments.               See United States v. Perez-Pena,

453 F.3d 236,     240-44      (4th   Cir.   2006)   (holding      that    district

court erred in departing downward to account for lower sentences

received by defendants who qualified for fast track program in

other districts).           Viewing the totality of the circumstances, we

find no basis to conclude that the district court abused its

discretion       when       it   determined      that    the       § 3553(a)     factors

justified the sentence it imposed.

             Accordingly, we affirm the district court’s judgment.

We    dispense    with      oral    argument     because     the    facts   and    legal

contentions      are    adequately        presented     in   the    materials     before

this court and argument would not aid the decisional process.


                                                                               AFFIRMED




                                            4